129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.nzo MUSOLINO;  Barbara Musolino, Plaintiffs-Appellees,v.Trena H. BURGER;  Frank P. Plavan;  Jan Zabriskie;  PamelaJ. Palmieri;  Burger & Plavan, ProfessionalCorporation, Defendants-Appellants.
No. 96-17324.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997**Decided Nov. 6, 1997.

Appeal from the United States District Court for the Eastern District of California, No.-96-00502-DFL(PAN);  David F. Levi, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
The law firm of Burger & Plavan appeals the district court's order denying its motion to compel arbitration of claims in an action brought against the firm by two former clients.  We have jurisdiction pursuant to 9 U.S.C. § 16(a)(1)(B), and review the district court's denial of the motion to compel arbitration de novo.  See Britton v. Co-Op Banking Group, 916 F.2d 1405, 1409 (9th Cir.1990).  We affirm for the reasons stated in the district court's order entered on November 13, 1996.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellants' motion to file supplemental excerpts of record is granted.  Appellants' notice of substitution of counsel of record, filed on July 1, 1997, has been noted